DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.
Applicant’s election without traverse of Claims 1-16 in the reply filed on 04/25/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meneses (US 2010/0213099 A1).
Regarding claims 1 and 4, Meneses teaches a recloseable folding container comprising a sheet (see Fig. 3) precut and folded along scored lines to form a protruding portion (123/126/128/134/136/138) defining a cavity (see Figures 2 and 6-7) within which a product is received and a planar, sealed portion (430) extending from the protruding portion.
Regarding claim 2, Meneses teaches a package wherein the protruding portion extends from a first side (353) of the package assembly so that a second side (123) of the package assembly opposite the first side is substantially planar.  Examiner notes that all opposing sides are parallel and planar.
Regarding claim 3, Meneses teaches a package further comprising an opening (i.e. central opening; see Figures 3) extending through a portion of the sheet so that the product received within the cavity is visible though the opening.
Regarding claim 5, Meneses teaches a package further comprising an insert (see Figures 10-12) configured to be received within the cavity to hold and merchandise the product there within, wherein the product includes a non-uniform size (see Fig. 13).
Regarding claims 6-7, Meneses teaches a package wherein the insert further includes a fixing mechanism including a zip tie or a twist tie (see Par. 0093).
Regarding claim 8, Meneses teaches a package wherein the sealed portion is configured to be printed with marketing material (see Par. 0101).
Regarding claims 9 and 11-15, Meneses teaches a package wherein the sheet includes a first portion defining the first side of the package assembly and a second portion defining the second side of the package assembly, the first portion sealed against the second portion to form the protruding portion and the sealed portion (see Figures 2, 5-8, and 13-14).  
Regarding claims 10 and 16, Meneses teaches a package wherein the first portion is sealed against the second portion via one of a cold seal, heat seal, or a hot melt process (see Par. 0066-0068).  Examiner considers the adhesive strips to be a “cold” seal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734